Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks, see page 2, filed 7/29/2022, with respect to all pending claims have been fully considered and the Terminal Disclaim has been approved.  The rejection of 6/27/2022 has been withdrawn. 

Allowable Subject Matter
Claims 1 - 26 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
The best prior art found to record are Sangha et al. (WO 2011/106784 A1) and Deline (U.S. No. 2019/0025274 A1) which teach the claimed invention however fail to disclose the limitations of “…one or more sampling media cavities disposed between the top cavity and the bottom cavity, each configured to receive another sampling medium having a respective sample collection area; the top cavity and the one or more sampling media cavities in communication with each other via a common slot extending to the top cavity; and the top cavity and the one or more sampling media cavities being configured to receive a plurality of different sampling media and to align the dispenser housing with the sample collection area of each of the different sampling media to be received in the top cavity or the one or more sampling media cavities” (see for instance arrangement of the alignment tool at Figs. 1, 3) in combination with all the remaining limitations as required by the independent claims 1, 11 and 18.  
Hence the prior art of records fail to teach the invention as set forth in claims 1 – 26 and Examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than applicant’s own reasoning. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403. The examiner can normally be reached M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARRIT EYASSU/Primary Examiner, Art Unit 2861